The result reached in the case against McMahon seems to be correct. I do not agree to the disposition made of the Wycoff Case. The general rules respecting estoppel are to be applied with proper regard to the unusual situation in the case. Wycoff, in the beginning, was asserting his claim against Handlan. Handlan told Rodgers he had nothing to do with it. This, in the circumstances, included (1) the clear implicationEstoppel:   that the property was not his, but (2) was his son's.Deception.  The examination of the record upon which some stress is laid, on the face but confirmed what Handlan told Rodgers. Handlan knew his son was at the time known as A.H. Handlan, Jr., quite as well as he knew that his own title had been taken under the name of A.H. Handlan, Jr., before he doffed the suffix and the son took it up. The record, when read in the light of what Handlan told Rodgers, was in condition to make the deception of Wycoff certain. Handlan knew this. In such circumstances the examination of the records, so much relied upon in the majority opinion, does not fully let in the rule quoted therein. These things coupled with Handlan's direction to his son to "fight it" and other facts stated, afford a basis for estoppel. What has been said is based upon the assumption *Page 699 
that Rodger's testimony is true, and the record seems to me to leave no question on that head. I concur in the result in the McMahon Case and dissent from the result in the Wycoff Case.David E. Blair, J., concurs herein.